Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/911,836, filed on October 07, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 03, 2021 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the one or more monitoring devices” in lines 1-2. However, this limitation lacks antecedent basis. For examination purposes, “the one or more monitoring devices” has been construed as “one or more monitoring devices”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duell et al. (DE 19940046 A1, provided with translation).
Regarding claim 1, Duell teaches (Fig. 1-4): A traction assist assembly (para. 0012) for a railcar mover (rail vehicle) comprising: a frame (bogie frame) secured to a bottom side of a chassis of a railcar mover (it is commonly known for bogies to be secured to bottom chassis of a rail vehicle); one or more magnetic elements (magnet 5 and magnetic coils 6); and an actuator (actuating device 7) having a first end and a second end opposite the first end (Fig. 1), wherein the actuator (7) is attached to a bottom side of the frame (3) at the first end and attached to the one or more magnetic elements (5, 6) at the second end (Fig. 1), wherein the actuator (7) is configured to lower the one or more magnetic elements (5, 6) to a predetermined distance from a top surface of a railroad rail (1) (Claim 5, lines 41-43; Fig. 1), wherein the one or more magnetic elements (5, 6) are configured to be positioned over the railroad rail (1) such that the one or more magnetic elements (5, 6) create an attractive force between the one or more magnetic elements (5, 6) and the railroad rail (1) (Claim 1).
Regarding claim 2, Duell teaches the elements of claim 1, as stated above. Duell further teaches (Fig. 1-4): the one or more magnetic elements (5, 6) comprise one or more electromagnetic elements, and wherein the attractive force is created when the one or more magnetic elements (5, 6) are energized (para. 0031). 
Regarding claim 3, Duell teaches the elements of claim 2, as stated above. Duell further teaches (Fig. 1-4): a power source (26) configured to provide power to the one or more electromagnetic elements (5, 6) (para. 0042). 
Regarding claim 5, Duell teaches the elements of claim 1, as stated above. Duell further teaches (Fig. 1-4): a housing (5) configured to secure the one or more magnetic elements (6) (para. 0029, lines 264-265), wherein the actuator (7) is attached to the one or more magnetic elements (6) at the second end via the housing (5) (Fig. 1). 
Regarding claim 6, Duell teaches the elements of claim 1, as stated above. Duell further teaches (Fig. 1-4): a control system (Fig. 3) comprising one or more physical processors (control/regulating unit 18) programmed by one or more computer program instructions (para. 0043-0050) that, when executed, configure the one or more physical processors to automatically engage or disengage the one or more magnetic elements (para. 0038 and 0050; claims 1-4). 
Regarding claim 7, Duell teaches the elements of claim 6, as stated above. Duell further teaches (Fig. 1-4): to automatically engage or disengage the one or more magnetic elements (para. 0017, lines 174-176), the one or more physical processors (18) are configured to: obtain data from one or more monitoring devices or sensors related to performance of the railcar mover (para. 0017, lines 177-186) and/or the traction assist assembly; compare the data related to the performance of the railcar mover to one or more predetermined parameters (limit value; para. 0017, lines 177-180); and determine whether additional traction provided by the one or more magnetic elements is needed based on the comparison (para. 0017, lines 181-186). 
Regarding claim 8, Duell teaches the elements of claim 6, as stated above. Duell further teaches (Fig. 1-4): responsive to a determination that additional traction is needed, the one or more physical processors (18) are configured to: cause the actuator (7) to lower the one or more magnetic elements (6) to the predetermined distance (S) from the top surface of the railroad rail (1) (para. 0019, lines 200-204; para. 0030). 
Regarding claim 9, Duell teaches the elements of claim 6, as stated above. Duell further teaches (Fig. 1-4): responsive to a determination that additional traction is no longer needed, the one or more physical processors (18) are configured to: cause the actuator to retract the one or more magnetic elements (6) to a storage configuration (toward end position E) away from the railroad rail (para. 0035, lines 307-312).
Regarding claim 10, Duell teaches the elements of claim 6, as stated above. Duell further teaches (Fig. 1-4): the one or more magnetic elements (6) comprise one or more electromagnetic elements (6)(para. 0042), and wherein the one or more physical processors (18 with power part 26) are further configured to: cause the power provided to the one or more electromagnetic elements (6) to be adjusted based on the comparison (para. 0012 and 0042). 
Regarding claim 11, Duell teaches the elements of claim 6, as stated above. Duell further teaches (Fig. 1-4): the one or more physical processors (18) are further configured to: cause the actuator (7) to raise or lower the one or more magnetic elements such that the distance (S) between the one or more magnetic elements (6) and the top surface of the railroad rail (1) is adjusted based on the comparison (para. 0030) , wherein adjusting the distance (S) between the top surface of the railroad rail (1) alters the attractive force between the one or more magnetic elements (6) and the railroad rail (1) (Claim 1, lines 13-16). 
Regarding claim 12, Duell teaches the elements of claim 6, as stated above. Duell further teaches (Fig. 1-4): the data obtained from one or more monitoring devices or sensors indicates one or more of temperature, engine RPM, torque converter RPM, driving torque, input from braking system, and/or input from wheels of the railcar mover (Claim 8, lines 61-69; para. 0017, lines 177-180). 
Regarding claim 14, Duell teaches the elements of claim 1, as stated above. Duell further teaches (Fig. 1-4): one or more rollers (rail wheels 2) configured to keep the one or more magnetic elements (6) at least the predetermined distance (S) from the top surface of the railroad rail (1) (claim 3, lines 28-29).
Regarding claim 20, Duell teaches (Fig. 1-4): A traction assist assembly (para. 0012) for a railcar mover (rail vehicle) comprising: a frame (bogie frame) having a top end and a bottom end opposite the top end (Fig. 1), wherein the frame (3) is secured to a bottom side of a chassis of a railcar mover at the top end (it is commonly known for bogies to be secured to bottom chassis of a rail vehicle); and one or more magnetic elements (6) attached to the bottom end of the frame (3), wherein the one or more magnetic elements (6) are configured to generate a magnetic field (para. 0020), and wherein the one or more magnetic elements (6) are positioned a predetermined distance (S) from a top surface of a railroad rail (1) (para. 0019, lines 200-204; para. 0030), wherein the one or more magnetic elements (6) are configured to be positioned over the railroad rail (1) such that the one or more magnetic elements (6) create an attractive force between the one or more magnetic elements (6) and the railroad rail (1) (Claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duell et al. (DE 19940046 A1, provided with translation), in view of Ames et al. (US 3884156 A).
Regarding claim 4, Duell teaches the elements of claim 1, as stated above. Duell does not explicitly teach that the frame comprises a base or mounting flange at the first end configured to attach to the chassis of the railcar mover. 
However, Ames teaches (Fig. 1): A frame (22) comprises a base or mounting flange at the first end configured to attach to the chassis (bottom frame) of the railcar mover (22) (col. 3, lines 2-4; Fig. 1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Duell to mount the frame at the first end to a chassis of the railcar mover, as taught by Ames, to allow the bogie assembly to support and transport the railcar mover. 
Regarding claim 15, Duell teaches (Fig. 1-4): A railcar mover (rail vehicle) having a traction assist assembly (para. 0012), the railcar mover comprising: a vehicle chassis (rail vehicles are known to have a chassis or underframe); and a set of traction assist assemblies (Fig. 1) comprising at least a first traction assist assembly (Fig. 1), the first traction assist assembly comprising: a frame (3) secured to a bottom side of the vehicle chassis (it is commonly known for bogies to be secured to bottom chassis of a rail vehicle); and one or more magnetic elements (6) attached to a bottom side of the frame (3) (Fig. 1) and configured to generate a magnetic field (para. 0020), the set of magnetic elements (6) comprising at least a first magnetic element (6) and a second magnetic element (6) (para. 0029, lines 267-268); and wherein the set of magnetic elements (6) are configured to be positioned over a railroad rail (1) such that the set of magnetic elements (6) create an attractive force between the set of magnetic elements and the railroad rail (1) (Claim 1).
Duell does not explicitly teach for a second traction assist assembly. 
However, Ames teaches (Fig. 1): a first traction assist assembly (30) and a second traction assist assembly (29). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Duell to include a second traction assist assembly, as taught by Ames, to include multiple traction assist assemblies (i.e. one for each rail bogie), thereby ensuring adequate traction is provided for oversized rail vehicles. Further, it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 16, Duell and Ames the elements of claim 15, as stated above. Duell does not explicitly teach that the first traction assist assembly (Fig. 1) is positioned between a first pair of axles of the railcar mover on a left side of the railcar mover and wherein the second traction assist assembly is positioned between a second pair of axles of the railcar mover on a right side of the railcar mover. 
However, Ames teaches (Fig. 1): a first traction assist assembly (30) is positioned between a first pair of axles (28) of the railcar mover on a left side of a railcar mover (20) and wherein the second traction assist assembly (29) is positioned between a second pair of axles (27) of the railcar mover on a right side of the railcar mover (20) (Fig. 1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Duell to position the first traction assist assembly between a first pair of axles of the railcar mover on a left side of the railcar mover and position a second traction assist assembly between a second pair of axles of the railcar mover on a right side of the railcar mover, as taught by Ames, to include multiple traction assist assemblies (i.e. one for each rail bogie), thereby ensuring adequate traction is provided for oversized rail vehicles. Further, it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 17, Duell and Ames teach the elements of claim 15, as stated above. Duell further teaches (Fig. 1-4): the railcar mover comprises a pair of wheels (2) on a side of the railcar mover (para. 0028, lines 256-257), the pair of wheels (2) comprising a front wheel and a back wheel (para. 0028, lines 256-257). 
Duell does not explicitly teach that the first traction assist assembly is positioned proximate to the front wheel and the second traction assist assembly is positioned proximate to the back wheel. 
However, Ames teaches (Fig. 1): the first traction assist assembly (30) is positioned proximate to a front wheel (28a) and a second traction assist assembly (29) is positioned proximate to the back wheel (27a). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Duell to position the first traction assist assembly proximate to a front wheel and position a second traction assist assembly proximate to a back wheel, as taught by Ames, to include multiple traction assist assemblies, thereby ensuring adequate traction is provided for oversized rail vehicles. Further, it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 18, Duell and Ames teach the elements of claim 15, as stated above. Duell does not explicitly teach that the first traction assist assembly is positioned on a forward side of a wheel of the railcar mover and the second traction assist assembly is positioned on a rear side of the wheel of the railcar mover. 
However, Ames teaches (Fig. 1): the first traction assist assembly (30) is positioned on a forward side of a wheel (28a) of the railcar mover (20) and the second traction assist assembly (29) is positioned on a rear side of a wheel (27a) of the railcar mover (20)(Fig. 1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Duell to position the first traction assist assembly on a forward side of a wheel of the railcar mover and position a second traction assist assembly on a rear side of a wheel of the railcar mover, as taught by Ames, to include multiple traction assist assemblies, thereby ensuring adequate traction is provided for oversized rail vehicles. Further, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 19, Duell and Ames teach the elements of claim 15, as stated above. Duell further teaches (Fig. 1-4): the one or more magnetic elements (6) are attached to the bottom side of the frame (3) via an actuator (7) having a first end and a second end opposite the first end (Fig. 1), wherein the actuator (7) is attached to the bottom side of the frame (3) at the first end and attached to the one or more magnetic elements (6) at the second end (Fig. 1), wherein the actuator (7) is configured to lower the one or more magnetic elements (6) to a predetermined distance (S) from a top surface of the railroad rail (1) (para. 0019, lines 200-204; para. 0030).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Duell et al. (DE 19940046 A1, provided with translation), in view of Sasaki et al. (US 3653329 A).
Regarding claim 13, Duell teaches the elements of claim 1, as stated above. Duell does not explicitly teach that the one or more magnetic elements comprise a reverse "U" shaped magnet comprising two coils.
However, Sasaki teaches (Fig. 1): An electromagnetic traction increasing assembly, wherein one or more magnetic elements (10) comprise a reverse "U" shaped magnet (10) comprising two coils (10a-10d) (Col. 2, lines 6-15; Fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Duell to include a reverse “U” shaped magnet comprising two coils, as taught by Sasaki, to generate a magnetic flux and more effectively attract the surface area of the rail. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-1879704-A: teaches (Fig. 1-3): A traction assist assembly (Title) for a railcar mover comprising: a frame (truck frame member 4 and brackets 6); one or more magnetic elements (magnet 1); and an actuator (5 and 7) having a first end and a second end opposite the first end (Fig. 2-3), wherein the actuator (5, 7) is configured to lower the one or more magnetic elements (2) to a predetermined distance from a top surface of a railroad rail (3)(page 2, col. 1, lines 44-48), wherein the one or more magnetic elements (1) are configured to be positioned over the railroad rail (3) such that the one or more magnetic elements (1) create an attractive force between the one or more magnetic elements and the railroad rail )(page 2, col. 1, lines 44-48).
US-1898555-A: teaches magnetic means for increasing the traction of the wheels of a vehicle, so that a greater braking force can be applied to the wheels, without causing the wheels to skid.
US-3958669-A: teaches a rail-brake magnet is suspended from structure on a railway vehicle at a predetermined distance above a rail when in its non-operating state by a spring; abutment means are provided to limit the movement of the spring in the direction of raising the rail-brake magnet so that the spring is subjected to an initial stress when the rail-brake magnet is raised to its non-operating position; the initial stress on the spring may be adjusted.
DE-102014203689-A1: teaches that to increase the tractive force includes the chassis 1 on both sides of the chassis one electromagnet each 10 , each of which has a holding device 20 forming an air gap D to the respective rail R on the chassis frame 2 is supported; the holding device 20 can be formed per chassis side by two pneumatic springs, one on the electromagnet 10 generate attacking, resilient holding force in the vertical direction z; the electromagnets 10 generate an attractive magnetic force on the respectively underlying rail R; a sensor unit is arranged on the electromagnet and designed to detect as actual value a distance of the sensor unit to the running rail. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617